COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-10-065-CV

IN THE INTEREST OF J.W.O., A CHILD

                                     ----------

          FROM THE 235TH DISTRICT COURT OF COOKE COUNTY

                                     ----------

                 MEMORANDUM OPINION1 AND JUDGMENT

                                     ----------

      On July 1, 2010, we notified appellant S.S. that his brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss his appeal for want of prosecution unless

appellant S.S. or any party desiring to continue this appeal filed with the court

within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.




      1
       See Tex. R. App. P. 47.4.
      Because appellant S.S.’s brief has not been filed, we dismiss his appeal for

want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f). Appellant

J.O.’s appeal remains pending.

                                                  PER CURIAM



PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: July 22, 2010




                                        2